DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 20 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claim 1:
The limitation of constructing a directed acyclic graph (DAG) based on the first event, the second event, the identifier of the first ancestor event such that the first ancestor event is ordered prior to the first event in the DAG, the identifier of the second ancestor event such that the second ancestor event is ordered prior to the first event in the DAG, the identifier of the third ancestor event such that the third ancestor event is ordered prior to the second event in the DAG, and the identifier of the fourth ancestor event such that the fourth ancestor event is ordered prior to the second event in the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the 
The limitation of calculating a consensus order associated with the distributed database based on the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The first additional element is “a memory” in “a first compute device configured to be included within a plurality of compute devices,” “a network operatively coupled to the plurality of compute devices,” and “a processor operatively coupled to the memory.”  These are generic computer components, such that their inclusion amounts no more than mere instructions to apply the exception using generic computer components.
The second additional element is “storing an instance of a distributed database at a first compute device configured to be included within a plurality of compute devices that implements the distributed database via a network operatively coupled to the plurality of compute devices.”  “Storing” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The third additional element is “the processor configured to receive a first event from a second compute device from the plurality of compute devices, the first event including (1) an identifier of a first 
The fourth additional element is “the processor configured to receive a second event from a third compute device from the plurality of compute devices, the second event including (1) an identifier of a third ancestor event to indicate that the third ancestor event is ordered prior to the second event and (2) an identifier of a fourth ancestor event to indicate that the fourth ancestor event is ordered prior to the second event.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 2:

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 3:
The limitation of wherein the processor is configured to define a third event including (1) an identifier of the second event and (2) an identifier of a fifth ancestor event, the fifth ancestor event being defined by the processor, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical relationship between the identifiers – numbers – using a mathematical relationship – the claimed defined event.  Specification [1044].  This therefore falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 4:
The limitation of wherein the processor is configured to receive the first event at a first time, the processor is configured to receive the second event at a second time after the first time, the processor configured to define a third event including (1) an identifier of the first event and (2) an identifier of a fifth ancestor event, the fifth ancestor event being defined by the processor, the processor configured 
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 5:
The limitation of the identifier of the first ancestor event is a cryptographic hash of the first ancestor event, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components covers a mathematical calculation regarding the identifiers – numbers – using mathematical methods, e.g., hashing.  Specification [1044].  This therefore falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 6:
The limitation of identifying a consensus order of the first event, the second event, the first ancestor event, the second ancestor event, the third ancestor event, and the fourth ancestor event based on the DAG, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.

The claim recites no further additional elements, and is therefore unpatentable.

As per claim 7:
The limitation of the processor is configured to define a state of the distributed database based on the consensus order, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 8:
The limitation of the first event includes a first set of transactions and the second event includes a second set of transactions, the consensus order determining an order of the first set of transactions with respect to the second set of transactions, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 9:
The limitation of constructing a directed acyclic graph (DAG) based on the event, the first ancestor event, and the second ancestor event, the identifier of the first ancestor event such that the first ancestor event is ordered prior to the event in the DAG, and the identifier of the second ancestor event such that the second ancestor event is ordered prior to the event in the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “constructing” in the context of this claim encompasses the user manually drawing a DAG on pen and paper (e.g., Figs 4-6).
The limitation of calculating, based on the DAG, a consensus order associated with the distributed database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.

The first additional element is “a first compute device configured to be included within a plurality of compute devices that implements a distributed database via a network.”  These are generic computer components, such that their inclusion amounts no more than mere instructions to apply the exception using generic computer components.
The second additional element is “receive, at a first compute device configured to be included within a plurality of compute devices that implements a distributed database via a network, an event from a second compute device from the plurality of compute devices, the event including (1) an identifier of a first ancestor event to indicate that the first ancestor event is ordered prior to the event and (2) an identifier of a second ancestor event to indicate that the second ancestor event is ordered prior to the event.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 10:
The limitation of the identifier of the first ancestor event is a cryptographic hash of the first ancestor event, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components covers a mathematical calculation regarding the identifiers – numbers – using mathematical methods, e.g., hashing.  Specification [1044].  This therefore falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 11:
The limitation of calculating the consensus order using a partial order identified in the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 12:
The limitation of calculating a state of the distributed database based on the consensus order, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 13:
The limitation wherein the first ancestor event includes a first set of transactions and the second ancestor event includes a second set of transactions, the code further comprising code to cause the processor to: identify an order of the first set of transactions with respect to the second set of transactions based on the consensus order, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.


As per claim 14:

Accordingly, this additional element does not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 15:
The limitation of constructing a directed acyclic graph (DAG) based on the first event, the second event, the identifier of the first ancestor event such that the first ancestor event is ordered prior to the first event in the DAG, the identifier of the second ancestor event such that the second ancestor event is ordered prior to the first event in the DAG, the identifier of the third ancestor event such that the third ancestor event is ordered prior to the second event in the DAG, and the identifier of the fourth ancestor event such that the fourth ancestor event is ordered prior to the second event in the DAG, as drafted, is 
The limitation of calculating a consensus order associated with the distributed database based on the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The first additional element is “a compute device from a plurality of compute devices that implements a distributed database via a network.”  These are generic computer components, such that their inclusion amounts no more than mere instructions to apply the exception using generic computer components.
The second additional element is “storing an instance of a distributed database at a first compute device configured to be included within a plurality of compute devices that implements the distributed database via a network operatively coupled to the plurality of compute devices.”  “Storing” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The third additional element is “the processor configured to receive a first event from a second compute device from the plurality of compute devices, the first event including (1) an identifier of a first 
The fourth additional element is “the processor configured to receive a second event from a third compute device from the plurality of compute devices, the second event including (1) an identifier of a third ancestor event to indicate that the third ancestor event is ordered prior to the second event and (2) an identifier of a fourth ancestor event to indicate that the fourth ancestor event is ordered prior to the second event.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 16:

Accordingly, this additional element does not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 17:
The limitation of the identifier of the first event is a cryptographic hash of the first event, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components covers a mathematical calculation regarding the identifiers – numbers – using mathematical methods, e.g., hashing.  Specification [1044].  This therefore falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 19:
As per claim 19:

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 20:
The limitation of defining a state of the distributed database based on the consensus order, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

Prior Art
The prior art does not teach calculating a consensus order based on a DAG constructed based off identifiers of database events including identifiers of other events.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159